DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (USPAP 2016/0034943) (hereinafter referred to as “Kang1”) in view of Niewczas et al. (USPAP 2016/0204879).

Re claims 1, 6-7, 12-13 and 18: Kang1 teaches a method for communicating client device and user information based on position of a user at a facility, comprising:
at a server including one or more processors, a database storing user information for the user and a memory storing instructions for execution by the one or more processors (figs. 1 & 2, RN{154}):
receiving, from a client device operated by the user, one or more messages reporting a location of the client device relative to one or more listeners associated with the facility, wherein the one or more messages comprises client device position information including one or more unique listener IDs associated with one or more listeners, a client device ID associated with the client device (and a timestamp indicating when the client device detected a wireless signal from the one or more listeners) (0040, 0058-0059, fig. 1);
storing the client device position information at the database (0060-0061, fig. 2, RN{160});
transmitting the at least one of: the client device position information and the user information to a point of sale (PoS) device operated by a merchant at the facility, the PoS device being configured to complete a transaction associated with the user (0061, 0067).
Kang1 does not explicitly teach wherein the one or more messages comprises a timestamp indicating when the client device detected a wireless signal from the one or more listeners.
Niewczas teaches feature at (0065), fig. 9, RN {905}. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a 
 
Re claims 2, 8 and 14: Kang1 further teaches, receiving a request from the PoS device, operated by a merchant, to transmit any client device position information associated with one or more unique listener IDs; selecting, from the database, a first set of client device position information associated with the one or more unique listener IDs; and transmitting the first set of client device position information associated with the one or more unique listener IDs to the PoS device (0061, 0067).


Claims 3, 9 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Kang1 in view of Niewczas and further in view of Mycek et al (USPAP 2017/0064667).

Re claims 3, 9 and 15: Kang1 further teaches receiving a request from the PoS device, operated by a merchant, to transmit any current client device position information associated with one or more unique listener IDs, transmitting the client device position information associated with the user to the PoS device (0061, 0067). 
However, Kang1 does not explicitly teach selecting, from the database, a second set of client device position information associated with one or more unique listener IDs and that includes a timestamp that meets a time threshold. 
.


Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang1 in view of Niewczas and further in view of Kang et al (USPAP 2015/0254755) (hereinafter referred to as “Kang2”).

Re claims 4-5, 10-11 and 16-17: Kang1 further teaches determining whether the one or more messages received from the client device indicates that the client device meets point of sale (PoS) proximity criteria, wherein the PoS proximity criteria is met when the message includes a unique listener ID representative of a listener at the PoS device;
in accordance with a determination that the client device meets PoS proximity criteria:
retrieving, from the database, user (payment instrument) information associated with the user; and transmitting, to the PoS device, the user (payment instrument) information associated with the user (0040, 0058-0061, figs. 1 & 2).
Kang1 does not explicitly teach payment instrument.
However, Kang2 teaches payment instrument (0023, 0079, figs. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature as by Kang2 for the obvious reason of enhancing the functionality of the process/system.

transmitting, to the PoS device, the client device position information and the user information. Since Kang1 does not teach payment instrument, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Kang1 to include this feature for obvious reason of omitting the payment instrument from information transmitted to the PoS, since the user is not close enough to the PoS/listener for completing the transaction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691